Filed 8/10/11




         IN THE SUPREME COURT OF CALIFORNIA


THE PEOPLE,                          )
                                     )
           Plaintiff and Respondent, )
                                     )                            S065720
           v.                        )
                                     )
SEAN VENYETTE VINES,                 )
                                     )                      Sacramento County
           Defendant and Appellant.  )                    Super. Ct. No. 94F08352
____________________________________)


                          MODIFICATION OF OPINION


THE COURT:
        The opinion herein, appearing at 51 Cal.4th 830, advance report, is modified as
follows:
        On page 854 of 51 Cal.4th, the first sentence of the third complete paragraph,
beginning “Defendant’s characterization of B.S.’s view,” is deleted. In its place is
substituted the following sentence: “We disagree.”
        This modification does not affect the judgment.